Citation Nr: 1040319	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1974 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision in October 2006 of a  Department of Veterans 
Affairs (VA) Regional Office (RO).

In February 2008, the Veteran did not appear at a hearing before 
the Board. Without good cause shown for the failure to appear, 
the request for the hearing is deemed withdrawn.  38 C.F.R. § 
20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran has avascular necrosis of the left hip, resulting in 
a total left hip replacement and he also has disc disease in the 
lumbar spine.

There has been no VA examination to determine if the Veteran can 
protect himself from hazards and dangers of his daily 
environment.

Based upon the record, the Board a VA examination is needed under 
the duty to assist. 







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the need for regular aid and 
attendance or housebound status.  

2.  If the benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


